                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

VON CLARK DAVIS,

                       Petitioner,                :   Case No. 2:16-cv-495

       - vs -                                         District Judge Susan J. Dlott
                                                      Magistrate Judge Michael R. Merz

TIMOTHY SHOOP, Warden,
 Chillicothe Correctional Institution,
                                                  :
                       Respondent.


        DECISION AND ORDER OVERRULING APPEAL FROM
       MAGISTRATE JUDGE DECISION DENYING DISCOVERY


       This capital habeas corpus case is before the Court on Petitioner’s Appeal (ECF No. 44) of

Magistrate Judge Merz’s Decision and Order (ECF No. 41) denying Petitioner’s Motion for

Discovery (ECF No. 38). The Warden has responded (ECF No. 45), and Petitioner, with court

permission (ECF No. 47), has filed a Reply (ECF No. 48).

       A motion for discovery in a habeas corpus case is non-dispositive. District Court review

is for clear error on factual findings and de novo on questions of law. Fed. R. Civ. P. 72(a). When

the magistrate judge in deciding a nondispositive matter is exercising the discretion granted the

district court under either statute or rules, review is for abuse of discretion. Snowden v. Connaught

Laboratories, 136 F.R.D. 694, 697 (D. Kan. 1991); Detection Systems, Inc. v. Pittway Corp., 96

F.R.D. 152, 154 (W.D.N.Y. 1982); Doe v. Marsh, 899 F. Supp. 933, 934 (N.D.N.Y. 1995);

Commodity Futures Trading Comm’n v. Standard Forex, Inc., 882 F. Supp. 40, 42 (E.D.N.Y.

1995); Bass Public Ltd. Co. v. Promus Cos., Inc., 868 F. Supp. 615, 619 (S.D.N.Y. 1994); In re

                                                 1
Application for Order for Judicial Assistance in Foreign Proceedings, 147 F.R.D. 223, 225 (C.D.

Cal. 1993); Schrag v. Dinges, 144 F.R.D. 121, 123 (D. Kan. 1992).

        A habeas petitioner is not entitled to discovery as a matter of course, but only upon a fact-

specific showing of good cause and in the Court’s exercise of discretion. Rule 6(a), Rules

Governing § 2254 Cases; Bracy v. Gramley, 520 U.S. 899 (1997); Harris v. Nelson, 394 U.S. 286

(1969); Byrd v. Collins, 209 F.3d 486, 515-16 (6th Cir. 2000).

        Insofar as the Magistrate Judge was exercising the Court’s discretion in deciding the

Motion for Discovery in the first instance, abuse of discretion is the standard on appeal. In a capital

case arising in this District, the Sixth Circuit has held “[a]buse of discretion is defined as a definite

and firm conviction that the [lower] court committed a clear error of judgment.” Landrum v.

Anderson, 813 F.3d 330, 334 (6th Cir. 2016) (quoting Burrell v. Henderson, 434 F.3d 826, 831

(6th Cir. 2006)). A district court abuses its discretion “when it relies on erroneous findings of fact,

applies the wrong legal standard, misapplies the correct legal standard when reaching a conclusion,

or makes a clear error of judgment.” Schlaud v. Snyder, 717 F. 3d 451, 457 (6th Cir. 2013). The

same standard applies when a District Judge is reviewing a Magistrate Judge’s decision on a non-

dispositive matter for abuse of discretion. Petitioner begins his appeal by arguing the Magistrate

Judge’s decision here “is clearly erroneous and/or contrary to law. . .” (Appeal, ECF No. 44,

PageID 9506, 9510), but the proper standard of review is abuse of discretion.



Third, Seventh, and Eighth Grounds for Relief



        In 2007 Petitioner Davis won reversal of his death sentence. Davis v. Coyle, 475 F.3d 761

(6th Cir. 2007). On remand, he was re-sentenced to death by a three-judge panel of the Butler



                                                   2
County Court of Common Pleas. In his Third, Seventh, and Eighth Grounds for Relief, he asserts

he received ineffective assistance of trial counsel in that re-sentencing proceeding, particularly

Ground Three: in failing to “reasonably investigate and present mitigating Skipper evidence”

Ground Seven: in (1) calling Cynthia Mausser in mitigation; (2) failing to adequately investigate

and present Dr. Robert Smith’s mitigating evidence; (3) failing to call mitigation investigator John

Lee; and (4) failing to “effectively investigate and present mitigating evidence from Mr. Davis’s

family.”

Ground Eight: (1) in failing to seek recusal of Judge Nastoff, and (2) in failing to voir dire Judge

Pater. (Petition, ECF No. 6, PageID 8565-67)

       In support of these claims, Petitioner sought the files of re-sentencing counsel and the

following depositions:

               Second Resentencing Counsel Randall Porter and Melynda Cook-
               Reich (now Melynda Cook Howard)

               Appellate Counsel Laurence E. Komp, John P. Parker, and Alan M.
               Freedman

               Post-Conviction Counsel Kort Gatterdam and Erik P. Henry

               Dr. Smith, who served as an expert witness in the areas of clinical
               psychology and addiction

               Mitigation Investigator John Lee

               The Honorable Charles L. Pater

               The Honorable Keith M. Spaeth

               The Honorable Andrew Nastoff

               Prison personnel who, through their interactions and evaluations of
               Mr. Davis, are able to speak to his behavior, attitude, and
               personality. These individuals’ handwritten signatures appear on

                                                  3
                    selected documents from Mr. Davis’s DRC records that were
                    provided in post-conviction exhibit E. (See ECF 4-46, PageID
                    6281-364.)

(Motion, ECF No. 38, Page ID 9451).

           Davis conceded these three grounds for relief were denied on their merits by the Ohio

courts. Noting that fact, Magistrate Judge Merz denied discovery, holding the state court decisions

were entitled to deference under 28 U.S.C. § 2254(d)(1) unless Davis could overcome the

limitations of that statute on the state court record. (Decision, ECF No. 41, PageID 9491-92,

relying on Cullen v. Pinholster, 563 U.S. 170 (2011)).

           On appeal Davis argues this ruling is “contrary to law” because “§ 2254(d)(1) deference is

inapplicable where, as here, the state courts failed to permit factual development to support a

constitutional claim.” (Appeal, ECF No. 44, PageID 9514.) In support of this proposition, Davis

cites Wiley v. Epps, 625 F.3d 199 (5th Cir. 2010), a pre-Pinholster decision. William Wiley was a

Mississippi death row inmate who sought relief under Atkins v. Virginia, 536 U.S. 304 (2002). He

was denied an evidentiary hearing in state court but granted one in federal habeas court, resulting

in relief. On appeal the Fifth Circuit refused to defer to the Mississippi Supreme Court’s holding

that, as a matter of state law, Wiley had not presented the prima facie case of mental retardation1

required to warrant a hearing. Instead, the circuit court found Mississippi’s failure to follow its

own precedent constituted a denial of federal due process. Id. at 210, citing Rogers v. Tennessee,

532 U.S. 451 (2001).

           Wiley is inapposite here. Davis does not contend the Ohio courts denied him due process

by failing to follow governing state precedent so as to implicate Rogers. Much more importantly,

Wiley was decided before Pinholster and thus could not take account of the important change in



1
    Thus labeled in Atkins, but now properly called “intellectual disability.” Hall v. Florida, 134 S. Ct. 1986 (2014).

                                                             4
the law wrought by Pinholster. Prior to that decision, this Court regularly, indeed almost routinely,

held evidentiary hearings in capital habeas cases and permitted discovery to prepare for those

hearings. But since Pinholster, in both capital and non-capital cases, the Court has required habeas

petitioners to overcome the § 2254(d) hurdle before permitting discovery and evidentiary hearings.

       Davis’s reliance on Terry v. Cross, 112 F. Supp. 2d 543 (E.D. Va. 2000), and Taylor v.

Maddox, 366 F.3d 992 (9th Cir. 2004), is unpersuasive for the same reason: both were decided

years before Pinholster radically changed the law on evidentiary hearings in habeas.

       In Broom v. Bobby, 2018 U.S. Dist. LEXIS 57564 (N.D. Ohio Apr. 4, 2018), Judge Boyko

of our sister District denied discovery to Ohio death row inmate Romell Broom on his second-in-

time habeas petition. While recognizing that Pinholster does not speak directly to discovery

issues, he noted this Court’s decision in Blevins v. Warden, 2011 U.S. Dist. LEXIS 142011 (S.D.

Ohio Dec. 9, 2011)((Merz, M.J.) where the Magistrate Judge noted that “[t]here cannot be good

cause to collect evidence which cannot be presented.” Id. at *9. Judge Boyko also notes the

limitation of federal court consideration to the state court record in cases decided on the merits in

state court has received strong Sixth Circuit endorsement in Loza v. Mitchell, 766 F.3d 466 (6th

Cir. 2014); Moore v. Mitchell, 708 F.3d 760 (6th Cir. 2013); Sheppard v. Bagley, 657 F.3d 338 (6th

Cir. 2011), all cases arising from this District. Finally, in Ballinger v. Prelesnik, 709 F.3d 558 (6th

Cir. 2013), the Sixth Circuit held that Pinholster prevented an evidentiary hearing when the state

court decision was on the merits, even though the state court record did not include “highly relevant

documents.” Id. at 562.

       Petitioner cites some decisions of this Court allowing habeas corpus discovery post-

Pinholster. However, none of those was for the gathering of evidence to present in a federal court

evidentiary hearing. See, e.g. Monroe v. Warden, No. 2:07-cv-258, 2012 WL 4342890 (S.D. Ohio



                                                  5
Sept. 21, 2012), where, in a long-pending capital case, Magistrate Judge Merz allowed depositions

for evidence preservation regardless of whether the decisional record would be expanded with the

transcripts.

         Davis also claims “[a] state court decision where factual development was limited or denied

will not qualify as an ‘adjudication on the merits.’” (Appeal, ECF No. 44, PageID 9514, citing

Richardson v. Branker, 668 F.3d 128, 152 n.26 (4th Cir. 2012). That case reversed a district court

habeas decision for refusing to defer to a state court decision on the merits. The cited footnote

contrasts a Virginia case where the petitioner’s claim was not adjudicated on the merits because

the state courts did not provide a forum for the claim. Importantly, the Richardson court relied

heavily on Harrington v. Richter, 562 U.S. 86, 103 (2011), then recently decided, which

strengthened the presumption that a state court decision was rendered on the merits. Davis’s

Appeal does not cite Harrington, which is the controlling case on when a state decision is to be

treated as made on the merits.

         The Court concludes the Magistrate Judge’s deference to the state court decisions in this

matter is not contrary to law.




Eighth, Tenth, and Thirteenth Grounds for Relief



         The pertinent Grounds for Relief are

Ground Eight:       Davis received ineffective assistance of trial counsel in the re-sentencing

proceeding, (1) in failing to seek recusal of Judge Nastoff, and (2) in failing to voir dire Judge

Pater.



                                                  6
Ground Ten: Davis was convicted upon unnecessarily suggestive procedures and unreliable

identifications.

Ground Thirteen: The selection of the grand jury foreperson violated the Fifth, Sixth, Eight, and

Fourteenth Amendments.

(Petition, ECF No. 6, PageID 8567-68)

        Davis seeks to depose his appellate counsel (Laurence Komp, John Parker, and Alan

Freedman) and his post-conviction counsel (Kort Gatterdam and Erik Henry) on the theory that

their ineffective assistance could provide cause to excuse any procedural default of these claims.

        The Magistrate Judge denied those depositions, holding:

                   Yet, ineffective assistance of counsel is governed by an objective,
                   rather than subjective, standard; i.e., it matters not whether not
                   presenting the arguments that underlie Claims Eight, Ten, and
                   Thirteen was a careless oversight or an intentional decision. What
                   matters is whether, by not presenting those arguments, counsel fell
                   below the standard for adequate representation. Strickland, 466 U.S.
                   at 687-88. The depositions of appellate and initial post-conviction
                   counsel would do nothing to further Davis’s presentation of an
                   ineffective assistance argument or the Court’s consideration of that
                   issue, and the Court will not grant leave for him to take those
                   depositions.

(Decision, ECF No. 41, PageID 9494.)

        Davis now argues that the “Magistrate Judge’s assertion that prior counsel’s subjective

understanding is irrelevant to deficient performance [under Strickland] is contrary to law.”

(Appeal, ECF No. 44, PageID 9515-20). Davis is correct that whether an attorney performed

deficiently depends on what the attorney knew or should have known at the time he or she acted

in a way later alleged to have been ineffective assistance. The Magistrate Judge’s Decision should

not be read as denying that point. Instead, the Decision makes the point that there is no mens rea

element to an ineffective assistance of counsel claim. Rather, a petitioner must show that what his



                                                    7
attorney did or omitted to do was objectively unreasonable, given what the attorney knew or should

have known at the time.

         In the Return of Writ, Respondent does not raise a procedural default defense as to the

Eighth Ground for Relief (ECF No. 17, PageID 9057-60). There is thus no basis to depose counsel

to attempt to excuse a procedural default of this claim.

         Respecting Ground Ten, Respondent correctly asserts it is the same as Ground One in

Davis’s first habeas petition2. That prior case was Case No. C-1-97-402 in which the First Ground

for Relief read:

                  First Ground for Relief. Petitioner's conviction was obtained
                  through the use of unnecessarily suggestive identification
                  procedures, in violation of the Fifth, Sixth, Eighth and Fourteenth
                  Amendments to the United States Constitution.

(Quoted at ECF No. 16-1, PageID 8903). Judge Graham found that this claim was procedurally

defaulted because it was raised for the first time in post-conviction, but could have been raised on

direct appeal and was therefore barred by res judicata and not excused by ineffective assistance of

appellate counsel because that claim had not been submitted to the Ohio courts. Id. at PageID

8914-20.

         Respondent argued in the Return of Writ that this claim had never been presented to the

state courts for adjudication in respect to the state court judgment currently being collaterally

attacked in these proceedings and is therefore procedurally defaulted on the same basis as in the

first habeas case (Return, ECF No. 17, PageID 9061).

         Seeking discovery on this Ground for Relief, Davis argues that any procedural default is

excused by ineffective assistance of appellate counsel and such claims are not barred by failure to



2
 The instant Petition is Davis’s second in time. It is not second or successive because it attacks a new judgment, the
one entered on re-sentencing. See Magwood v. Patterson, 561 U.S. 320 (2010).

                                                          8
pursue them in the Ohio courts because Ohio lacked a “firmly established and regularly followed”

procedural rule governing such claims (Appeal, ECF No. 44, PageID 9532, citing Franklin v.

Anderson, 434 F.3d 412 (6th Cir. 20053). In Franklin the Sixth Circuit found that the Ohio Supreme

Court had enforced the timeliness provision in App. R. 26(B) for a number of years after that Rule

was adopted, but it had switched to deciding ineffective assistance of appellate counsel claims on

the merits regardless of timeliness considerations in 2000.

           Franklin is no longer the law. The Sixth Circuit later held that Franklin does not establish

that the timeliness rule of 26(B) will always be inadequate; instead the courts must consider

whether the state court rule was firmly established and regularly followed by the time as of which

it was to be applied. Fautenberry v. Mitchell, 515 F.3d 614 (6th Cir. 2008). On that basis, the Sixth

Circuit found a procedural default of an ineffective assistance of appellate counsel claim in

Landrum v. Mitchell, 625 F.3d 905 (6th Cir. 2010):

                    By the time Landrum filed his Rule 26(B) motion in September
                    1998, "it was well established that claims of ineffective assistance
                    of appellate counsel must be raised in a motion for reconsideration
                    before the Ohio Court of Appeals." Monzo v. Edwards, 281 F.3d
                    568, 577 (6th Cir. 2002) (considering whether Rule 26(B) was an
                    independent and adequate state procedural rule as of May 1998).
                    Since at least 1996, Ohio law has provided sufficient guidance on
                    what constitutes "good cause" for a late filing under Rule 26(B). Id.
                    at 578. Furthermore, as of January 1996, "the time constraints of
                    Rule 26(B) were firmly established and regularly followed." Parker
                    v. Bagley, 543 F.3d 859, 861 (6th Cir. 2008) (discussing
                    Fautenberry v. Mitchell, 515 F.3d 614, 641 (6th Cir. 2008))
                    (emphasis omitted). Thus, because Landrum's Rule 26(B) motion
                    was filed beyond the ninety-day period, we conclude that he has
                    procedurally defaulted his ineffective assistance of appellate
                    counsel claim.




3
    Franklin was actually decided in 2006.

                                                     9
625 F.3d at 916-17. Franklin was distinguished based on the timing of the 26(B) application in

Franklin. At the time Davis should have raised his ineffective assistance of appellate counsel to

excuse procedural default claim, Ohio App. R. 26(B) was firmly established and regularly

followed.      Davis’s Appeal in this regard relies on law (Franklin) that has been superseded.

Because Davis has not posited a way around that procedural default, he has not shown good cause

to depose his appellate counsel on Ground Ten.

        In the Return of Writ, Respondent defends Ground Thirteen on the same basis as Ground

Ten (Return, ECF No. 17, PageID 9065-67)4. Discovery by deposing appellate counsel is denied

as to Ground Thirteen on the same basis as Ground Ten.

        Davis also appeals on the basis that the Magistrate Judge found he presented no evidence

that the grand jury foreperson selection process in Butler County was discriminatory (Appeal, ECF

No. 44, PageID 9535-36). Davis argues this is the incorrect standard and that discovery should be

granted when specific allegations show reason to believe a habeas petitioner may be entitled to

relief. Id. citing Harris v. Nelson, 394 U.S. 286, 300 (1969).

        While Harris remains good law so far as it goes, it does not describe the full showing a

habeas petitioner must make before obtaining discovery. The burden of demonstrating the

materiality of the information requested is on the moving party. Stanford v. Parker, 266 F.3d 442,

460 (6th Cir. 2001), cert. denied, 537 U.S. 831 (2002), citing Murphy v. Johnson, 205 F.3d 809,

813-15 (5th Cir. 2000). “Even in a death penalty case, ‘bald assertions and conclusory allegations

do not provide sufficient ground to warrant requiring the state to respond to discovery or require

an evidentiary hearing.’” Bowling v. Parker, 344 F.3d 487, 512 (6th Cir. 2003), cert. denied, 543


4
  Petitioner’s assertion that the “Warden did not assert any procedural bar to this claim, and the Magistrate Judge
clearly erred in asserting new accusations of procedural default in order to deny discovery” is puzzling because the
claim of default is plainly made at ECF No. 17, PageID 9067: “Habeas claim 13 has never at any time been presented
to state court for adjudication.”

                                                        10
U.S. 842 (2004), quoting Stanford, 266 F.3d at 460. All that Davis is prepared to say on this point

of the appeal is that there is a prima facie case of discrimination on the basis of race and gender in

Hamilton County and “counsel have reason to believe that the same improper procedures were

used at the time of Davis’s indictment in adjoining Butler County.” (Appeal, ECF No. 44, PageID

9536).

         The currently leading Supreme Court case on discovery in habeas is Bracy v. Gramley, 520

U.S. 899 (1997). In that case the Court described the evidence already presented before discovery

was justified:

                 As just noted above, petitioner's attorney at trial was a former
                 associate of Maloney's, App. 51, and Maloney [the corrupt trial
                 judge] appointed him to defend this case in June 1981. The lawyer
                 announced that he was ready for trial just a few weeks later. He did
                 not request additional time to prepare penalty-phase evidence in this
                 death penalty case even when the State announced at the outset that,
                 if petitioner were convicted, it would introduce petitioner's then-
                 pending Arizona murder charges as evidence in aggravation. Tr. of
                 Oral Arg. 43. At oral argument before this Court, counsel for
                 petitioner suggested, given that at least one of Maloney's former law
                 associates--Robert McGee--was corrupt and involved in bribery, see
                 supra, at 8, that petitioner's trial lawyer might have been appointed
                 with the understanding that he would not object to, or interfere with,
                 a prompt trial, so that petitioner's case could be tried before, and
                 camouflage the bribe negotiations in, the Chow murder case. Tr. of
                 Oral Arg. 17-18, 43-44. [FN11] This is, of course, only a theory at
                 this point; it is not supported by any solid evidence of petitioner's
                 trial lawyer's participation in any such plan. It is true, however, that
                 McGee was corrupt and that petitioner's trial coincided with bribe
                 negotiations in the Chow case and closely followed the Rosario
                 murder case, which was also fixed.

520 U.S. 907-908.

                 We emphasize, though, that petitioner supports his discovery
                 request by pointing not only to Maloney's conviction for bribe taking
                 in other cases, but also to additional evidence, discussed above, that
                 lends support to his claim that Maloney was actually biased in
                 petitioner's own case. That is, he presents "specific allegations" that
                 his trial attorney, a former associate of Maloney's in a law practice

                                                   11
               that was familiar and comfortable with corruption, may have agreed
               to take this capital case to trial quickly so that petitioner's conviction
               would deflect any suspicion the rigged Rosario and Chow cases
               might attract.

Id. at 909. The quoted “specific allegations” language is from Harris v. Nelson, supra, and

demonstrates that the Supreme Court in both cases was adverting not to the claim language in the

habeas petition, but to specific evidence obtained outside the discovery process and presented in

support of a motion for discovery, which corroborates the claimed constitutional violation.

“Counsel has reason to believe” does not measure up to the Bracy standard.

       The Magistrate Judge’s Decision denying the requested discovery as to Grounds Eight,

Ten, and Thirteen is neither contrary to law nor an abuse of discretion. Davis’s appeal as to these

three grounds is OVERRULED.



Lethal Injection Claims (Twenty-Three through Twenty-Six)



       In his Twenty-Third Ground for Relief, Davis asserts his execution will violate the Cruel

and Unusual Punishment Clause of the Eighth Amendment (Petition, ECF No. 6, PageID 8782-

97. In his Twenty-Fourth Ground he asserts his execution under Ohio law will violate his

Fourteenth Amendment Due Process and Privileges or Immunities rights. Id. at PageID 8798-8803.

In his Twenty-Fifth Ground for Relief, he asserts his execution under Ohio law will violate his

Fourteenth Amendment Equal Protection rights. Id. at PageID 8804-13. In his Twenty-Sixth

Ground for Relief, he alleges all of the means available under Ohio law for his execution are

preempted by federal law. Id. at PageID 8814-35.

       The Magistrate Judge denied discovery on all four of these grounds in part because of the

pendency of parallel grounds in In re Ohio Execution Protocol Litig., Case No. 2:11-cv-1016 (the

                                                  12
“Protocol Case) and in part because he found the Petition was not verified and did not include the

individual characteristics of Mr. Davis that allegedly required discovery (Decision, ECF No. 41,

PageID 9498).

       Davis claims the Magistrate Judge’s finding that the Petition is not verified is clearly

erroneous in that the Petition is verified by his co-counsel Assistant Federal Defender Erin

Barnhart. The relevant language appears at PageID 8838 and reads:


                VERIFICATION

                Pursuant to 28 U.S.C. § 2242, I, Erin Gallagher Barnhart, counsel
                for petitioner, hereby verify that the allegations contained herein are
                true and accurate to the best of my knowledge.

                s/ Erin G. Barnhart                    August 25, 2016
                Counsel for Petitioner                 Date


       The first paragraph of 28 U.S.C. § 2242 as enacted by Congress in 1948 reads:

“Application for a writ of habeas corpus shall be in writing and verified by the person for whose

relief it is intended or by someone acting in his behalf.” Rule 2(c)(5) of the Rules Governing §

2254 Cases requires that a habeas corpus petition must “be signed under penalty of perjury by the

petitioner or a person authorized to sign it for the petitioner under 28 U.S.C. § 2242.” Rule 2(c)(5)

was amended by the Supreme Court in 2004 to remove the requirement that the petition be signed

personally by the petitioner, but the requirement that the verification be under penalty of perjury

was not. Therefore, the Magistrate Judge’s finding that the Petition was not verified is not clearly

erroneous because the verification is improper as to form. Counsel is directed to correct this error

by having the Petition verified by Davis personally or submitting counsel’s verification under

penalty of perjury. Assuming the error is promptly corrected, the improper verification is not in

itself a substantive ground for denying discovery.


                                                  13
        The Magistrate Judge also denied discovery on Ground Twenty-Three on the basis that the

Motion for Discovery “did not designate facts supporting the allegation in the Petition that Davis’s

“unique, individual physical and or mental characteristics will cause any execution by lethal

injection under Ohio law to violate the Eighth Amendment,” (Decision, ECF No. 41, PageID 9498,

quoting Petition, ECF No. 6, Page ID 8796). In his Appeal, Davis does not cite to any place in the

Motion for Discovery where his unique personal characteristics are discussed. Indeed, he could

not do so because the Motion for Discovery, as the Magistrate Judge found, does not recite these

individual characteristics or even cite the portion of the Petition that contains them. In his Appeal,

Petitioner cites to the Petition itself and not to the Motion (Appeal, ECF No. 44, citing Petition,

ECF No. 6, at PageID 8770.) The Magistrate Judge’s finding that Davis’s allegedly “unique

personal characteristics” are not recited in the Motion for Discovery is not clearly erroneous.

Indeed, it is correct; the characteristics in question are not even incorporated by reference from the

Petition.

        Davis objects to the Magistrate Judge’s skepticism about allowing simultaneous litigation

of the lethal injection claims in this case and in the Protocol Case. The Court need not deal with

any possible conflict at this time because the Decision found “Davis asks only ‘that information

that has been or is in the future produced in the [Protocol Case] and is designated

CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL INFORMATION be

permitted to be used for the purpose of litigating this habeas action[,]’ id. (emphasis in original),

and the Warden does not specifically object to this portion of the Motion in her memorandum

contra.” That permission is GRANTED as to Ground for Relief Twenty-Three, subject to the

limitation to state court record required by Pinholster.

        Grounds Twenty-Four, Twenty-Five, and Twenty-Six are parallel to claims for relief made



                                                 14
by Davis in the Protocol Case. Last month Chief Judge Sargus of this Court adopted the Magistrate

Judge’s recommendation that the parallel claims should be dismissed for failure to state a claim

under 42 U.S.C. § 1983 upon which relief could be granted. In re Ohio Execution Protocol Litig.,

2018 WL 6529145, 2018 U.S. Dist. LEXIS 209769 (S.D. Ohio Dec. 12, 2018). On that basis, the

Magistrate Judge’s Decision denying discovery on these three Grounds for Relief is AFFIRMED.



Twelfth Ground for Relief (Denial of Inspection of Grand Jury Transcript)



       In his Twelfth Ground for Relief, Davis claims he had a right to inspect the transcript of

the grand jury proceedings that resulted in his indictment and denial of that right violated his rights

under the Fifth, Sixth, Eighth, and Fourteenth Amendments to the Constitution. As discovery on

this claim, Davis seeks the transcript itself and depositions of the records custodians of the Butler

County Prosecutor’s Office and the Butler County Jury Commissioner regarding the grand jury

transcript (Motion, ECF No. 38, PageID 9463).

       The Magistrate Judge denied discovery on this Ground for Relief because the claim was

procedurally defaulted when it was not raised on direct appeal from the second resentencing and

because the claim had been considered and denied on the merits by the Ohio Supreme Court on

Davis’s first appeal in 1988 (Decision, ECF No. 41, PageID 9499-9500).

       On appeal, Davis asserts the Magistrate Judge’s first reason “fundamentally misreads

exhaustion standards.” (Appeal, ECF No. 44, PageID 9532.) But the Magistrate Judge made no

exhaustion ruling at all. Instead, his ruling is that the claim is procedurally defaulted.

       Davis also takes issue with the Magistrate Judge’s decision that this issue was decided on

the merits by the Ohio Supreme Court. Id. at PageID 9533. Davis claims he raised both a federal

and state law claim in his first appeal, but that the Ohio Supreme Court discussed only the state
                                                  15
law claim. Id.   However, the depth of a state court’s discussion of a federal issue is not

determinative of whether it decided the issue on the merits.

               By its terms § 2254(d) bars relitigation of any claim "adjudicated on
               the merits" in state court, subject only to the exceptions in §§
               2254(d)(1) and (d)(2). There is no text in the statute requiring a
               statement of reasons. The statute refers only to a "decision," which
               resulted from an "adjudication." As every Court of Appeals to
               consider the issue has recognized, determining whether a state
               court's decision resulted from an unreasonable legal or factual
               conclusion does not require that there be an opinion from the state
               court explaining the state court's reasoning. See Chadwick v.
               Janecka, 312 F.3d 597, 605-606 (CA3 2002); Wright v. Secretary
               for Dept. of Corrections, 278 F.3d 1245, 1253-1254 (CA11 2002);
               Sellan v. Kuhlman, 261 F.3d 303, 311-312 (CA2 2001); Bell v.
               Jarvis, 236 F.3d 149, 158-162 (CA4 2000) (en banc); Harris v.
               Stovall, 212 F.3d 940, 943, n. 1 (CA6 2000); Aycox v. Lytle, 196
               F.3d 1174, 1177-1178 (CA10 1999); James v. Bowersox, 187 F.3d
               866, 869 (CA8 1999). And as this Court has observed, a state court
               need not cite or even be aware of our cases under § 2254(d). Early
               v. Packer, 537 U.S. 3, 8, 123 S. Ct. 362, 154 L. Ed. 2d 263 (2002)
               (per curiam). Where a state court's decision is unaccompanied by an
               explanation, the habeas petitioner's burden still must be met by
               showing there was no reasonable basis for the state court to deny
               relief. This is so whether or not the state court reveals which of the
               elements in a multipart claim it found insufficient, for § 2254(d)
               applies when a "claim," not a component of one, has been
               adjudicated.

Harrington v. Richter, 562 U.S. 86, 98 (2011).

               [Harrington v.] Richter and [Early v.] Packer appear to require
               AEDPA deference where a federal issue has been raised but the state
               court has denied the claim with a discussion solely of state law. See
               Childers v. Floyd, 642 F.3d 953, 968-69 (11th Cir. 2011). The
               Supreme Court has recently granted certiorari in a case that may
               definitively resolve this issue. See Cavazos v. Williams, 132 S. Ct.
               1088, 181 L. Ed. 2d 806 (2012).

Moreland v. Bradshaw, 699 F.3d 908, 931 (6th Cir. 2012); Werth v. Bell, 692 F.3d 486, 493 (6th

Cir. 2012). Because the Ohio Supreme Court adjudicated Davis’s grand jury transcript claim on

the merits, the Magistrate Judge’s Decision was not contrary to law in denying discovery on this



                                                 16
claim on the basis of Pinholster.

       Davis criticizes the Magistrate Judge’s Decision for its finding that he had not shown the

required particularized need for examining the transcript (Appeal, ECF No. 44, PageID 9534).

Davis then quotes various asserted inconsistencies between the testimony of eyewitness Cozette

Massey and other evidence. Id. In his Motion for Discovery, Davis argued the transcripts were

necessary so that he could present a complete defense, presumably by cross-examining any

eyewitnesses who testified at the grand jury and at trial with any inconsistencies between their

testimonies.

       The usual practice in a trial court when a defendant alleges this kind of claim to grand jury

transcripts is for the trial judge to compare in camera the trial testimony of a witness with what

that witness said to the grand jury. But that is not the claim that was made in the trial court and on

direct appeal to the Ohio Supreme Court. There Davis claimed that the grand jury finding of

probable cause was based on illegal and incompetent evidence. The Ohio Supreme Court rejected

that claim because “an indictment valid on its face is not subject to challenge on the ground that

the grand jury acted on the basis of inadequate or incompetent evidence * * *." State v. Davis,

supra, citing United States v. Calandra, 414 U.S. 338, 344-345 (1974).

       This is not the same claim as Davis is presenting in his Twelfth Ground for Relief. In this

Court he argues the transcript was necessary for presentation of a complete defense, i.e., by cross-

examination, citing Crane v. Kentucky, 476 U.S. 683, 690 (1986), for the Sixth Amendment right

to present a full defense. Davis presents no citation to the record to show this particular grand jury

transcript claim was presented to the state courts with respect to the judgment he is now

challenging, the judgment on re-sentencing. The Magistrate Judge’s denial of discovery on this

claim was not contrary to law because the claim, thus framed, is procedurally defaulted.



                                                 17
Eighteenth Ground for Relief (Disproportionate and Inappropriate Death Sentence)



       In his Eighteenth Ground for Relief, Davis claims that the sole aggravating circumstance

in his case does not outweigh the mitigating evidence presented (Petition, ECF No. 6, PageID

8732, et seq.). The Petition asserts that to the extent the Ohio courts held to the contrary, their

decision(s) are contrary to or an unreasonable application of Supreme Court precedent. Id. at

PageID 8734 (without citing any such precedent).

       For discovery on this claim:

               Mr. Davis requests access to records from the Butler County Court
               of Common Pleas of negotiated guilty pleas to aggravated murder.
               He also requests a records deposition of the records custodian of the
               Butler County Court of Common Pleas. Mr. Davis also seeks from
               the Butler County Prosecutor’s Office all documents reflecting or
               referencing procedures, policies, or guidelines regarding who
               should be charged with capital murder in Butler County before or at
               the time of Mr. Davis’s prosecution, including but not limited to any
               forms upon which prosecutors could record or memorialize the
               factors it considered in determining whether to seek a capital
               indictment.

(Motion, ECF No. 38, PageID 9467-68.)

       The Magistrate Judge denied the requested discovery, finding that the discovery sought

related to proportionality in indicting for capital murder as opposed to proportionality in the

imposition of the death sentence. The Magistrate Judge also noted the Warden’s assertion that this

claim was procedurally defaulted because it had never been raised in the state courts with respect

to the judgment now being collaterally attacked, the judgment on re-sentencing from March 2015.

       On appeal, Davis offers no showing that the claim is not procedurally defaulted. He asserts

the Magistrate Judge misread his claim: he is not asserting disproportionality in indictments, but



                                                18
in sentences. Thus he seeks information about those cases which prima facie fit within the

statutory definition of aggravated murder with a capital specification but were either not indicted

that way or not convicted and sentenced that way.

       While it is true that the Eighth Amendment prohibits sentences that are grossly

disproportionate to the criminal offense, the Supreme Court has never itself found that a capital

murder sentence was inappropriate or disproportionate under the circumstances of the particular

case, nor has it authorized habeas corpus courts to reweigh the appropriateness of a capital sentence

in a case where the statutory elements were proved. In this case the aggravating circumstance was

Davis’s prior murder conviction. Davis cites no Supreme Court precedent holding that a capital

sentence could be in violation of the Eighth Amendment under those circumstances. Therefore,

the Magistrate Judge’s Decision denying discovery on this Ground for Relief is neither contrary

to law nor an abuse of discretion.



Conclusion



       For the foregoing reasons, Petitioner’s Appeal of the Magistrate Judge’s Decision denying

discovery is DENIED.

January 28, 2019.

                                                             S/Susan J. Dlott_______________
                                                             Susan J. Dlott
                                                             United States District Judge




                                                 19
